UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-2504



ANN M. BEATY,

                                              Plaintiff - Appellant,

          versus


THE PALMETTO BANK,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Margaret B. Seymour, District Judge.
(CA-99-1271-6-24AK)


Submitted:   March 20, 2001                 Decided:   April 2, 2001


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ann M. Beaty, Appellant Pro Se.      Stephen Clay Keim, EDWARDS,
BALLARD, BISHOP, STURM, CLARK & KEIM, Spartanburg, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ann M. Beaty appeals the district court’s orders granting

Defendant’s Fed. R. Civ. P. 12(b)(6) motion and denying her Fed. R.

Civ. P. 59(e) motion in her civil action in which she alleges

claims of employment discrimination based upon disability. We have

reviewed the record and the district court’s opinion accepting the

recommendation of the magistrate judge and find no reversible

error.   Accordingly, we affirm both orders on the reasoning of the

district court.    Beaty v. Palmetto Bank, No. CA-99-1271-6-24AK

(D.S.C. Sept. 13 & Oct. 18, 2000).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                 2